Name: 2002/985/EC,Euratom: Council Decision of 10 December 2002 amending Decision 2001/368/EC, Euratom on the adjustment of the allowances paid to members and alternates of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  labour market;  EU institutions and European civil service
 Date Published: 2002-12-18

 Avis juridique important|32002D09852002/985/EC,Euratom: Council Decision of 10 December 2002 amending Decision 2001/368/EC, Euratom on the adjustment of the allowances paid to members and alternates of the Economic and Social Committee Official Journal L 343 , 18/12/2002 P. 0031 - 0031Council Decisionof 10 December 2002amending Decision 2001/368/EC, Euratom on the adjustment of the allowances paid to members and alternates of the Economic and Social Committee(2002/985/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the fourth paragraph of Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the fourth paragraph of Article 166 thereof,Having regard to the request made by the European Economic and Social Committee on 8 July 2002,Whereas:(1) On 8 July 2002 the European Economic and Social Committee submitted a memorandum concerning the application of Council Decision 2001/368/EC, Euratom of 7 May 2001 on the adjustment of the allowances paid to members and alternates of the Economic and Social Committee(1), in which it called for the retention of the present system.(2) While accepting that reimbursements by way of daily allowances could be based on actual costs incurred rather than on a flat-rate arrangement, the Council nevertheless considers that, for practical reasons, the present system should be retained,HAS DECIDED AS FOLLOWS:Article 1The second paragraph of Article 3 of Decision 2001/368/EC, Euratom is hereby deleted.Article 2This Decision shall take effect on 1 January 2003.Done at Brussels, 10 December 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 130, 12.5.2001, p. 39.